Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 17/326,733 filed on May 21, 2021. 
Claims 1-20 are pending.
Claims 1-20 are rejected.
Priority
The application claims priority under 35 U.S.C. 120 to U.S. non-provisional application No. 16/782,935 filed on February 5, 2020, which claims priority under 35 U.S.C. 119(e) to U.S. provisional application no. 62/822,661 filed on March 22, 2019. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Durst, Jr. et al. (U.S. 6,542,933, hereinafter referred to as “Durst”).
Regarding claim 1, Durst disclosed a method comprising: 
receiving, by a user device, a first human readable content identifier (Durst, Fig. 2, Fig. 14, Abstract and col. 3, lines 5-8, “inputting into the client computer a linkage code that includes a server identification code and an item identification code; col. 3, lines 28-20, “the linkage code may be a human-readable alphanumeric text string”); 
comparing, by the user device, the first human readable content identifier to content server content identifiers included in a first content identifier mapping file, the first content identifier mapping file comprising mappings of human readable content identifiers to a corresponding set of first content server content identifiers (Durst, col. 3, lines 31-38, “ After entering the linkage code, the client computer first attempts to retrieve the URL template from a local cache. The local cache has a plurality of template records, each record having a server identification code, an associated URL template, and an expiration date. The client computer uses the server identification code extracted from the linkage code to retrieve the associated URL template and expiration date”; said retrieval of the associated URL template inherently involves comparing the server identification code to the plurality of template records in the local cache); 
determining, by the user device, a first content server content identifier from the set of first content server content identifiers based on the comparison (Durst, col. 3, lines 36-38, “The client computer uses the server identification code extracted from the linkage code to retrieve the associated URL template and expiration date”); 
translating, by the user device, the first human readable content identifier to the first content server content identifier based on the first content identifier mapping file (Durst, col. 3, lines 52, “ the URL template may be completed by the client computer by filling in certain user data.” This translates the linkage code to the URL template); 
sending, by the user device, a first request for first content based on the first content server content identifier (Durst, col. 3, lines 61-62, “Once the completed URL template is received by the information server…”, meaning that the client sends the completed URL template to the information server); and 
receiving, by the user device, the requested first content responsive to sending the first request (Durst, col. 6, lines 10-15, “The information server 50 is configured, as explained in detail below, to receive a completed URL template from the client computer 20 and transmit a response to the client computer 20 which may be the desired primary content file”).
Claim 8 lists substantially the same elements as claim 1, in system form rather than method form.  Therefore, the supporting rationale for the rejection to claim 1 applies equally as well to claim 8.
Claim 15 lists substantially the same elements as claim 1, in computer readable medium form rather than method form.  Therefore, the supporting rationale for the rejection to claim 1 applies equally as well to claim 15.
Regarding claims 2, 9 and 16, Durst disclosed the subject matter of claims 1, 8 and 15, respectively.
Durst further disclosed
obtaining, by the user device, one or more first criteria associated with the user device (Durst, col. 3, lines 50-60, “The user data is retrieved from memory in the client computer, or it may be retrieved from a user database located on the registration server, wherein the user database is populated by the users during a registration process”); and 
selecting, by the user device, the first content identifier mapping file from a plurality of content identifier mapping files based on the one or more first criteria (Durst, col. 3, lines 33-38, “The local cache has a plurality of template records, each record having a server identification code, an associated URL template, and an expiration date. The client computer uses the server identification code extracted from the linkage code to retrieve the associated URL template and expiration date”).  
Regarding claims 4, 11 and 18, Durst disclosed the subject matter of claims 2, 9 and 16, respectively.
Durst further disclosed
wherein the one or more first criteria include a first geographic location associated with the user device (Durst, col. 3, lines 52-56, “The user data may be … and/or the geographic location of the user.”).  
Regarding claims 5, 12 and 19, Durst disclosed the subject matter of claims 2, 9 and 16, respectively.
Durst further disclosed
wherein the one or more first criteria is selected from a group consisting of: a language associated with the user device, a device type associated with the user device, and a device capability associated with the user device (Durst, col. 3, lines 52-56, “The user data may be a user identification number, and may also include information such as the gender of the user, the age of the user, the preferred language of the user, certain predefined interests of the user, and/or the geographic location of the user.”).  
Regarding claims 6 and 13, Durst disclosed the subject matter of claims 1 and 8, respectively.
Durst further disclosed
wherein the user device is a mobile device (Durst, col. 5, lines 36-37, “The client computer may also be a web-enabled cell phone, PDA, etc.”).  
Regarding claims 7 and 14, Durst disclosed the subject matter of claims 1 and 8, respectively.
Durst further disclosed
wherein the content server content identifiers are uniform resource locators (Durst, col. 6, lines 10-15, “The information server 50 is configured, as explained in detail below, to receive a completed URL template from the client computer 20 and transmit a response to the client computer 20 which may be the desired primary content file”).
Claim 20 lists subject matter found in claims 6 and 7, therefore is rejected based on the same rationale as claims 6 and 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as obvious over Durst et al. (US 6,542,933).
Regarding claim 3, Durst disclosed the method of claim 2.
Durst did not explicitly disclose the following steps in tandem with the steps in claims 1 and 2:  
obtaining, by the user device, one or more second criteria associated with the user device, the one or more second criteria including a second geographic location associated with the user device different from a first geographic location indicated by the one or more first criteria (Durst, col. 3, lines 52-56, “The user data may be a user identification number, and may also include information such as the gender of the user, the age of the user, the preferred language of the user, certain predefined interests of the user, and/or the geographic location of the user.” It is obvious that a user’s geographic location may change from time to time); 
selecting, by the user device, a second content identifier mapping file from the plurality of content identifier mapping files based on the one or more second criteria; 
comparing, by the user device, the first human readable content identifier to content server content identifiers included in the second content identifier mapping file; 
determining, by the user device, a second content server content identifier based on the comparison; 
translating, by the user device, the first human readable content identifier to the second content server content identifier based on the second content identifier mapping file; 
sending, by the user device, a second request for second content based on the second content server content identifier; and 
receiving, by the user device, the requested second content responsive to sending the second request.  
However, these steps in claim 3 are substantially the same as those already presented in claim 1, with the only difference being that the user’s geographic location has changed from a first location in claim 1 to a second location in claim 3.  As Durst has disclosed in col. 3 that a URL template is completed with user data including user geographic location, it would be obvious for one of ordinary skill in the art to conclude that in Durst, when a user’s geographic location changes, the URL template can be easily completed with the new user geographic location data for content retrieval at the new location.  Therefore, the subject matter in claim 3 is obvious in view of Durst’s teaching.
Claims 10 and 17 list substantially the same elements as claim 1, in system and computer readable medium form, respectively. Therefore, the supporting rationale for the rejection to claim 3 applies equally as well to claims 10 and 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        
10/24/2022